DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/31/2022 has been entered.
 
Response to Amendment
Applicant’s amendments filed on 1/31/2022 to claims 12, 21, and 22 are acknowledged by the examiner.
Claims 12-14 and 21-22 are pending.
Claims 12-14 and 21-22 are examined.

Response to Arguments
Applicant’s amendments to the claims filed on 1/31/2022 have changed the scope of the claims by further narrowing many of the previously presented limitations. Applicant’s amendments are persuasive and have overcome the previous rejection. Therefore, Applicant’s arguments with respect to claims 12-14 and 21-22 have been considered but are moot in view of the new grounds of rejection laid out below. New primary reference Cox along with new teaching reference Gurtner are now relied upon that disclose the limitations of claims 12,21, and 22 in the new rejection down. Previous primary reference Shmuelovitch is no long used in the new rejection but remains pertinent to the applicant’s invention. Previous teaching reference Hahn is still relied upon as Hahn continues to the teach the backing layer being paper-based and the perforation limitations in the new rejection down below.

Claim Objections
Claims 12,21, and 22 are objected to because of the following informalities: “is configured” is written twice in each of the newly amended claims and one of the instances need to be deleted for purposes of making grammatical sense. Examiner is suggesting “the strip of flexible material is configured is configured to stretch” to be written as “—the strip of flexible material . Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 13 and 14 are dependent on claim 0 (line 1 of claim 13 and claim 14), which causes the scope of the claim to become indefinite. For purposes of compact prosecution, the examiner is interpreting claim 13 and claim 14 to be dependent from claim 12. Appropriate action is required.

The term “a silicone like material” in claim 22 line 6 is a relative term which renders the claim indefinite. The term “a silicone like material” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Examiner is unable to determine what applicant means by “a silicone like material” is. As a result, the examiner is unable to determine what constitutes a material as being “a silicone like material” which causes the scope of the claim to become indefinite. For purposes of compact prosecution, examiner is interpreting “a silicone like material” as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Cox (US 6,284,941 B1), in view of Gurtner (US 2008/0033334 A1).

Regarding claim 12, Cox discloses a system comprising: a therapy tape (Fig 1) comprising: 
a strip of flexible material (42) having a length (the length of 41, see Fig 1) and a width (the width of 41, see Fig 1); and 
a stretchable strip (50, see Fig 1; 50 is a silicone sheet or silicone gel (silicone/ silicone rubber is well known in the art as being a stretchable material) and is inherently capable of being stretchable, Col 3, lines 26-29) disposed on the strip of flexible material (50 is disposed on 42 respectfully, see Fig 1; Col 3, lines 32-36), wherein the stretchable strip is made of silicone (50 is preferably a medical grade USP class VI silicone; Col 3, lines 26-29) and: 
protrudes from a plane of the first side of the strip of flexible material (50 protrudes from a plane of flexible material 42 respectfully and is capable of having a varying thickness, see Fig 1 and Col 3, lines 29-32); 
extends a partial length along the length of the strip of flexible material (50 extends a partial length relative to the length of 42, see Fig 1); and 
has a width, in at least one cross-section, that is less than the width of the strip of flexible material (50 has a width cross-section that is less than the width of 42, see Fig 1 and Col 3, lines 36-46), and wherein the strip of flexible material (42) covers and obscures one side of the stretchable strip (flexible material 42 covers and obscures one side of the stretchable strip 50, see Fig 1); and - 18 – 
3611.2.2a backing strip applied to the strip of flexible material of the therapy tape (Col 3, lines 53-57; a backing strip is applied to the back of flexible material 42 for protecting the adhesive area of 42), the backing strip having a backing length and a backing width sufficient to cover the stretchable strip (backing layer of 42 prevents the adhesive from bonding before a desired application of the tape to the patient and is thus considered as having a sufficient backing width and backing length to cover the back side of 42, see Fig 1 and Col 3, lines 53-57).
Cox does not explicitly disclose wherein the strip of flexible material is configured to stretch in a first direction and configured to not stretch in a second direction, wherein the first direction and the second direction are transverse to each other.
Gurtner teaches of an analogous therapy tape (800, see Figs 7-8; [0008]) in the same field of endeavor being wound healing (see Abstract and [0008]) comprising an analogous flexible material (primary layer of 800 is capable of stretching and is thus considered as being flexible. Additionally, Gunter contemplates flexible materials to comprise of the body of the bandage [0009]) wherein the strip of flexible material is configured to stretch in a first direction and configured to not stretch in a second direction (see Figs 8a-8b and [0069]), wherein the first direction and the second direction are transverse to each other (the directions of stretching are transverse relative to one another, see Figs 8a-b and [0069]) for the purpose of having one of the dimensions of the bandage to remain constant (length or width) and to shield the wound and tissue from endogenous and/ or exogeneous stress (see Figs 8a-b and [0069]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the properties of the flexible material disclosed by Cox to have the properties of the flexible material as taught by Gunther in order to shield the wound and tissue from endogenous and/ or exogeneous stress (see Figs 8a-b and [0069]) thereby improving and enhancing the overall wound healing process for the user when the device is in use ([0008]).

Regarding claim 21, Cox discloses a system comprising: a therapy tape (Fig 1) comprising: 
a strip of flexible material (42) having a length (the length of 41, see Fig 1) and a width (the width of 41, see Fig 1); and 
a stretchable strip (50, see Fig 1; 50 is a silicone sheet or silicone gel (silicone/ silicone rubber is well known in the art as being a stretchable material) and is inherently capable of being stretchable, Col 3, lines 26-29) disposed on the strip of flexible material (50 is disposed on 42 respectfully, see Fig 1; Col 3, lines 32-36), wherein the stretchable strip is partially made of silicone (50 is a silicone elastomer material such as a silicone sheet or a silicone gel and is thus capable of being partially made of silicon, Col 3, lines 26-29, additionally Cox contemplates the stretchable strip being capable of comprising of other materials if such materials are medically effective in scar treatment, Col 4, lines 14-27) and: 
protrudes from a plane of the first side of the strip of flexible material (50 protrudes from a plane of flexible material 42 respectfully and is capable of having a varying thickness, see Fig 1 and Col 3, lines 29-32); 
extends a partial length along the length of the strip of flexible material (50 extends a partial length relative to the length of 42, see Fig 1); and 
has a width, in at least one cross-section, that is less than the width of the strip of flexible material (50 has a width cross-section that is less than the width of 42, see Fig 1 and Col 3, lines 36-46), and wherein the strip of flexible material (42) covers and obscures one side of the stretchable strip (flexible material 42 covers and obscures one side of the stretchable strip 50, see Fig 1); and a backing strip applied to the strip of flexible material of the therapy tape(a backing strip is applied to the back of 60 for protecting the adhesive area of 60, see Figs 2a and 4a-b; [0023]), the backing strip having a backing length and a backing width sufficient to cover the stretchable strip (backing layer of 60 prevents the adhesive from bonding before a desired application of the tape to the patient and is thus considered as having a sufficient backing width and backing length to cover the back side of 60, see Figs 2a and 4a-b; [0023]).
Cox does not explicitly disclose wherein the strip of flexible material is configured to stretch in a first direction and configured to not stretch in a second direction, wherein the first direction and the second direction are transverse to each other.
Gurtner teaches of an analogous therapy tape (800, see Figs 7-8; [0008]) in the same field of endeavor being wound healing (see Abstract and [0008]) comprising an analogous flexible material (primary layer of 800 is capable of stretching and is thus considered as being flexible. Additionally, Gunter contemplates flexible materials to comprise of the body of the bandage [0009]) wherein the strip of flexible material is configured to stretch in a first direction and configured to not stretch in a second direction (see Figs 8a-8b and [0069]), wherein the first direction and the second direction are transverse to each other (the directions of stretching are transverse relative to one another, see Figs 8a-b and [0069]) for the purpose of having one of the dimensions of the bandage to remain constant (length or width) and to shield the wound and tissue from endogenous and/ or exogeneous stress (see Figs 8a-b and [0069]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the properties of the flexible material disclosed by Cox to have the propteries of the flexible material as taught by Gunther in order to shield the wound and tissue from endogenous and/ or exogeneous stress (see Figs 8a-b and [0069]) thereby improving and enhancing the overall wound healing process for the user when the device is in use ([0008]).

Regarding claim 22, Cox discloses a system comprising: a therapy tape (Fig 1) comprising: 
a strip of flexible material (42) having a length (the length of 41, see Fig 1) and a width (the width of 41, see Fig 1); and 
a stretchable strip (50, see Fig 1; 50 is a silicone sheet or silicone gel (silicone/ silicone rubber is well known in the art as being a stretchable material) and is inherently capable of being stretchable, Col 3, lines 26-29) disposed on the strip of flexible material (50 is disposed on 42 respectfully, see Fig 1; Col 3, lines 32-36), wherein the stretchable strip is made of silicone or a silicone like material (50 is preferably a medical grade USP class VI silicone; Col 3, lines 26-29) and: 
protrudes from a plane of the first side of the strip of flexible material (50 protrudes from a plane of flexible material 42 respectfully and is capable of having a varying thickness, see Fig 1 and Col 3, lines 29-32); 
extends a partial length along the length of the strip of flexible material (50 extends a partial length relative to the length of 42, see Fig 1); and 
has a width, in at least one cross-section, that is less than the width of the strip of flexible material (50 has a width cross-section that is less than the width of 42, see Fig 1 and Col 3, lines 36-46), and wherein the strip of flexible material (42) covers and obscures one side of the stretchable strip (flexible material 42 covers and obscures one side of the stretchable strip 50, see Fig 1); and 
a backing strip applied to the strip of flexible material of the therapy tape (Col 3, lines 53-57; a backing strip is applied to the back of flexible material 42 for protecting the adhesive area of 42), the backing strip having a backing length and a backing width sufficient to cover the stretchable strip (backing layer of 42 prevents the adhesive from bonding before a desired application of the tape to the patient and is thus considered as having a sufficient backing width and backing length to cover the back side of 42, see Fig 1 and Col 3, lines 53-57).
Cox does not explicitly disclose wherein the strip of flexible material is configured to stretch in a first direction and configured to not stretch in a second direction, wherein the first direction and the second direction are transverse to each other.
Gurtner teaches of an analogous therapy tape (800, see Figs 7-8; [0008]) in the same field of endeavor being wound healing (see Abstract and [0008]) comprising an analogous flexible material (primary layer of 800 is capable of stretching and is thus considered as being flexible. Additionally, Gunter contemplates flexible materials to comprise of the body of the bandage [0009]) wherein the strip of flexible material is configured to stretch in a first direction and configured to not stretch in a second direction (see Figs 8a-8b and [0069]), wherein the first direction and the second direction are transverse to each other (the directions of stretching are transverse relative to one another, see Figs 8a-b and [0069]) for the purpose of having one of the dimensions of the bandage to remain constant (length or width) and to shield the wound and tissue from endogenous and/ or exogeneous stress (see Figs 8a-b and [0069]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the properties of the flexible material disclosed by Cox to have the propteries of the flexible material as taught by Gunther in order to shield the wound and tissue from endogenous and/ or exogeneous stress (see Figs 8a-b and [0069]) thereby improving and enhancing the overall wound healing process for the user when the device is in use ([0008]).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Cox (US 6,284,941 B1), in view of Gurtner (US 2008/0033334 A1), in view of Hahn (US 2016/0051393 A1).

Regarding claim 13, the modified Cox discloses the system of claim 12.
The modified Cox does not explicitly disclose wherein the backing strip applied to the therapy tape is paper-based.
Hahn teaches of an analogous system having an analogous tape (1200/1300, see Fig 12) in the analogous art of providing therapy to a patient ([0005] and [0027]) and having an analogous backing strip (a backing strip that is applied to 1200/1300, [0079],[0046] and [0084],[0046]) wherein the backing strip applied to the therapy tape is paper-based (backing strip of the therapy tape 1200/1300 is capable of being paper-based, [0079],[0046] and [0084],[0046]) for the analogous purpose of covering the adhesive side of the tape prior to being adhered to the patient ([0079],[0046] and [0084],[0046]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the backing strip that is applied to the back of 60 for protecting the adhesive area of 60 disclosed by the modified Cox to be a paper based backing layer as taught by Hahn in order to better protect the covering of the adhesive side of the tape prior to being adhered to the patient ([0079],[0046] and [0084],[0046]) thus enhancing the overall longevity of the adhesive on the tape.

Regarding claim 14, the modified Cox discloses the system of claim 12.
The modified Cox does not explicitly disclose wherein the backing strip applied to the therapy tape comprises a first perforation across the backing width of the backing strip.
Hahn teaches of an analogous system having an analogous tape (1200/1300, see Fig 12) in the analogous art of providing therapy to a patient ([0005] and [0027]) and having an analogous backing strip (a backing strip that is applied to 1200/1300, [0079],[0046] and [0084],[0046]) wherein the backing strip applied to the therapy tape comprises a first perforation across the backing width of the backing strip (the backing layer of the therapy tape 1200/1300 is capable of being perforated, [0081]) for the purposes of enabling the backing layer be more easy to tear or be separated during application of the tape to the patient ([0081]).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the backing layer disclosed by the modified Cox to have a first perforation as taught by Hahn in order to make the backing layer be more easy to tear or be separated during application of the tape to the patient ([0081]) thus enhancing the overall handleability and ease of use of the device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2016/0262944 A1, US 5,919,476, and WO 2018/102272 A1 are considered pertinent because they relate to the applicant’s invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANT TYLER BENNETT whose telephone number is (571)272-3461. The examiner can normally be reached Monday - Friday: 7:30am - 5:00pmEST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571) 270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANT T BENNETT/               Examiner, Art Unit 3786          


/RACHAEL E BREDEFELD/               Supervisory Patent Examiner, Art Unit 3786